Exhibit 10.2

ODYSSEY MARINE ENTERPRISES, LTD.

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

October 1, 2016

Subject to the terms and conditions of this Amended and Restated Convertible
Promissory Note, dated as of March 18, 2016 and amended and restated as of the
date hereof (this “Note”), for good and valuable consideration received, Odyssey
Marine Enterprises, Ltd., a Bahamas company (the “Company”), whose address is
Lyford Financial Centre, Lyford Cay, P.O. Box N-7776, Nassau, Bahamas, promises
to pay to Epsilon Acquisitions LLC (the “Lender”), the principal amount of six
million dollars ($6,000,000), or so much thereof as shall have been advanced to
the Company by the Lender and be outstanding hereunder, together with interest
accrued on the unpaid principal amount outstanding under this Note from time to
time from the date hereof until paid in full at the rate of ten percent
(10%) per annum (the “Interest Rate”), payable on the terms set forth in
Section 2 herein.

The obligations of the Company under this Note are secured by (a) that certain
Amended and Restated Pledge Agreement, dated as of the date hereof, between the
Company and Lender (as amended or restated from time to time, the “A&R OME
Pledge Agreement”), and (b) that certain Amended and Restated Pledge Agreement,
dated as of the date hereof, between Marine Exploration Holdings, LLC, a Nevada
limited liability company (“MEH”), Guarantor (as defined below) and Lender (as
amended or restated from time to time, the “A&R MEH-Parent Pledge Agreement”,
and together with the OME Pledge Agreement, the “Pledge Agreements”). Odyssey
Marine Exploration, Inc., a Nevada corporation (the “Guarantor”) shall be a
party to this Note for the purposes of Section 8 hereof.

The following is a statement of the rights of the Holder and the terms and
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note agrees:

1. Certain Definitions. Unless the context otherwise requires, as used in this
Note, the following terms will have the following meanings:

(a) “Adjusted Principal Balance” means the entire outstanding principal balance
under this Note at the time in question plus accrued interest and fees.

(b) “Applicable Conversion Price” means, with respect to Tranche 1, the Tranche
1 Conversion Price, and with respect to any other Tranche, the Borrowing Date
Conversion Price.

(c) “Bankruptcy Code” means the United States Federal Bankruptcy Code of 1978,
as amended or supplemented (as now or hereafter in effect).

(d) “Borrowing Date Conversion Price” means, with respect to a particular
Tranche of the Loan (other than Tranche 1), the VWAP of the Common Stock for
each day in the five (5) consecutive Trading Day period ending and including the
Trading Day immediately preceding the date of the Borrowing Notice for such
Tranche (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions).



--------------------------------------------------------------------------------

(e) “Business Day” means any day except (a) a Saturday or Sunday or (b) a day on
which the New York Stock Exchange or the NASDAQ Stock Market is closed for
trading.

(f) “Change in Control” means the earlier of the entry into a definitive
agreement providing for, or the effective date of: (i) a sale, lease, transfer
or other disposition in one or a series of related transactions of any of the
Company’s equity interests in Oceanica, (ii) MEH ceasing to own beneficially and
of record 100% of the equity interests in the Company, (iii) Guarantor ceasing
to own beneficially and of record 100% of the equity interests in MEH, or
(iv) any Person or group (other than Lender, Minosa and their respective
affiliates) becoming the holder of in excess of 20% of the voting stock or
outstanding equity interests of Guarantor.

(g) “Common Stock” means the Guarantor’s common stock, par value $0.0001 per
share.

(h) “Debt” means as to any person, without duplication (a) all indebtedness of
such person for borrowed money or for the deferred purchase price of property or
services as of such date (other than operating leases, trade liabilities and
other liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such person under capitalized leases, (c) all obligations of such person in
respect of letters of credit, acceptances or similar obligations issued or
created for the account of such person, (d) all liabilities secured by any lien
on any property owned by such person even though such person has not assumed or
otherwise become liable for the payment thereof, (e) all guarantee obligations
of such person, (f) all obligation of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person and (g) interest rate swap transaction, basis swap transaction,
forward rate swap transaction, commodity swap transaction, equity transaction,
equity index transaction, foreign exchange transaction, cap transaction, floor
transaction (including any option with respect to any of these transactions and
any combination of any of the foregoing) entered into by such person.

(i) “Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, fraudulent transfer or conveyance,
suspension of payments, or similar laws from time to time in effect affecting
the rights of creditors generally.

(j) “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

(k) “Event of Default” shall have the meaning set forth in Section 3 hereof.

 

2



--------------------------------------------------------------------------------

(l) “Existing Loan” means that certain loan made to the Company by Minosa in
separate advances in the aggregate amount of $14,750,000, as evidenced by a
Promissory Note dated as of March 11, 2015, by and among the Company, Minosa and
the Guarantor.

(m) “Financing” means a transaction or series of transactions pursuant to which
the Company, Guarantor or any of the Subsidiaries of either, as applicable,
issues or sells any (i) debt securities or other debt instruments of the
Company, Guarantor or any of the Subsidiaries of either; (ii) equity securities
of the Company, Guarantor or any of the Subsidiaries of either; (iii) debt
instruments which have the right to convert into any class of capital stock of
the Company, Guarantor or any of the Subsidiaries of either; or (iv) other
convertible securities that have the right to convert into any class of capital
stock of the Company, Guarantor or any of the Subsidiaries of either.

(n) “GAAP” means, collectively the (a) generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, that are applicable and (b) such other accounting methods
consistently applied and maintained throughout the period indicated and
consistent with the prior financial practices of the Company.

(o) “Governmental Agency” means any: (x) multinational, United States,
non-United States, federal, state, regional, municipal, local or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, commission, board, bureau or agency, domestic or foreign;
(y) subdivision, agent, commission, board or authority of any of the foregoing;
or (z) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.

(p) “Holder” when the context refers to a holder of this Note, will mean any
person who at the time in question is the registered holder of this Note.

(q) “Law” means: (i) laws (including common law), statutes, by-laws, rules,
regulations, orders, ordinances, codes, treaties, decrees, judgments, awards or
requirements, in each case of any Governmental Agency, and terms and conditions
of any grant of approval, permission, authority or license of any Governmental
Agency; and (ii) all policies, notices, guidelines, protocols or directions of
any Governmental Agency which are binding on the Person referred to in the
context in which it is used.

(r) “Loan Documents” means this Note, the Pledge Agreements, the Purchase
Agreement, and all other documents, agreements and instruments delivered in
connection therewith.

(s) “Loans” means, collectively, the Tranche 1 loan and any other Tranche of
loan made pursuant to this Note.

(t) “Material Adverse Effect” means a material adverse effect on (a) the
business, prospects, condition (financial or otherwise), affairs, properties,
assets or liabilities of (i) the Company alone or (ii) the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under this Note or any of the other Loan Documents.

 

3



--------------------------------------------------------------------------------

(u) “Maturity Date” shall have the meaning set forth in Section 2(a).

(v) “Minosa” means Minera del Norte S.A. de C.V.

(w) “Obligations” means, collectively, (a) all present and future liabilities
and other obligations of the Company to Lender under the Loan Documents, whether
those obligations are direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, due or to become due,
created directly or acquired by assignment or otherwise, and (b) all present and
future costs, attorneys’ fees, and expenses reasonably incurred by Lender and
relating to the Company’s payment of any of the Obligations, including, without
limitation (to the extent lawful), all present and future amounts that would
become due but for the operation of §§502 or 506 or any other provision of Title
11 of the United States Code and all present and future accrued and unpaid
interest, including, without limitation, all post-maturity interest and any
post-petition interest in any proceeding under Debtor Relief Laws to which the
Company becomes subject.

(x) “Oceanica” means Oceanica Resources S. de R.L., a Panamanian limitada.

(y) “Order” means any judgment, writ, decree, injunction, order, compliance
agreement or settlement agreement of or with any Governmental Agency.

(z) “Original Note” means that certain Convertible Promissory Note dated as of
March 18, 2016, by and among the Company, the Lender, and the Guarantor.

(aa) “Permitted Encumbrance” means (a) any Encumbrance securing the Existing
Loan, (b) any Encumbrance arising under this Note or the other Loan Documents;
and (iii) liens for Taxes not yet delinquent.

(bb) “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, trust or other organization, whether or not a legal
entity, and any Governmental Agency.

(cc) “Principal Market” means the Nasdaq Capital Market.

(dd) “Purchase Agreement” means the Amended and Restated Note Purchase
Agreement, dated as of the date hereof, by and among the Lender, the Company and
the Guarantor.

(ee) “Securities Act” means the Securities Act of 1933, as amended.

(ff) “Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of March 11, 2015, by and among Guarantor, Lender and Minosa, as
amended from time to time.

(gg) “Subsidiaries” means, with respect to any Person (the “parent”), at any
date, any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such statements
were prepared in accordance with GAAP and including, without limitation, each
Person as to which the parent owns more than 50% of the equity interests or
otherwise controls.

 

4



--------------------------------------------------------------------------------

(hh) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

(ii) “Tranche 1” means the loan made to the Company by the Lender in separate
advances in the aggregate amount of $3,000,000, as evidenced by the Original
Note.

(jj) “Tranche 1 Conversion Price” means a conversion price equal to $5.00 per
share (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions).

(kk) “Tranche” means a separate extension of the Loan under the Terms of the
Purchase Agreement.

(ll) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as calculated from trading data reported
by The NASDAQ Stock Market. If the VWAP cannot be calculated for such security
on such date on any of the foregoing basis, the VWAP of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination, recapitalization or other
similar transaction during such period.

2. Maturity, Payment of Interest and Prepayment.

(a) Unless otherwise converted as provided herein, the Adjusted Principal
Balance will be due and payable in full on March 18, 2017 (the “Maturity Date”).

(b) If the Stock Purchase Agreement is terminated for any reason, then from and
after the date of such termination each of the Company and Guarantor, as
applicable, shall, and shall cause their respective Subsidiaries to, use any and
all proceeds from a Financing to repay the outstanding Adjusted Principal
Balance of this Note.

(c) The unpaid principal balance of this Note at any time shall be the aggregate
amount of all Loans made by Lender to the Company from time to time less the
total amount of principal payments made hereon by the Company. The date and
amount of each such Loan and each payment on account of principal thereof may be
endorsed by Lender on the grid attached to and made a part of this Note, and
when so endorsed shall represent evidence thereof binding upon the Company in
the absence of manifest error. Any failure by Lender to so endorse shall in no
way mitigate or discharge the obligation of the Company to repay any Loans
actually made.

 

5



--------------------------------------------------------------------------------

(d) The outstanding principal balance of this Note shall bear interest (computed
on the basis of a 365/366 day year) at the Interest Rate stated above from the
date hereof until the payment in full of the Adjusted Principal Balance. From
and after the earlier of the Maturity Date and the occurrence of an Event of
Default, all obligations due and payable hereunder (whether interest, principal
or otherwise) shall bear interest at a rate per annum equal to the Interest Rate
plus 2% per annum, payable on demand and compounding monthly.

(e) Interest shall be payable in arrears to the Lender on the Maturity Date.

(f) The Company may prepay this Note in whole or in part at any time so long as
the Company provides written notice to the Lender of such prepayment at least 10
days prior to the proposed prepayment date. Any such prepayment shall be applied
first against the Tranche with the highest Applicable Conversion Price. For the
avoidance of doubt, Holder may exercise its right to voluntarily convert this
Note pursuant to Section 3 subsequent to the receipt of the notice of
prepayment.

3. Voluntary Conversion; Limitations on Conversion.

(a) Each Tranche outstanding under this Note and any amounts due hereunder with
respect to such Tranche (and to the extent not directly related to a Tranche,
allocated based on the outstanding principal amount of each Tranche) shall be
convertible at the election of the Holder: (a) upon a merger consolidation,
third party tender offer or similar transaction relating to the Guarantor or
(b) at any time or from time to time, upon seventy-five (75) days’ notice to the
Company, in each case, into shares of Common Stock at a conversion price equal
to the Applicable Conversion Price. In addition to the foregoing, upon the
occurrence and during the continuance of an Event of Default, this Note and any
amounts due hereunder shall be convertible at the election of the Holder, into
shares of Common Stock at a conversion price equal to one-half of the Applicable
Conversion Price.

(b) Notwithstanding anything herein to the contrary, the Company shall not issue
any shares of Common Stock upon conversion of any outstanding Tranche (other
than Tranche 1) under this Note in excess of 1,388,769 shares of Common Stock.

4. Mechanics and Effect of Conversion. No fractional shares of the Guarantor
Common Stock will be issued upon conversion of this Note. In lieu of any
fractional share to which the Holder would otherwise be entitled, the Company
will pay to the Holder in cash the amount of the unconverted principal and
interest balance of this Note that would otherwise be converted into such
fractional share. Upon conversion of this Note pursuant to Section 3, the Holder
shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company. At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a notice of issuance for the number of shares to which such
Holder is entitled upon such conversion, together with any other securities and
property to which the Holder is entitled upon such conversion under the terms of
this Note, including a check payable to the Holder for any cash amounts payable
as described herein. Upon conversion of this Note, the Company will be forever
released from all of its obligations and liabilities under this Note with regard
to that portion of the principal amount and accrued interest being converted,
including, without limitation, the obligation to pay such portion of the
principal amount and accrued interest.

 

6



--------------------------------------------------------------------------------

5. Events of Default. If there shall be any Event of Default (as defined below),
this Note shall accelerate and the Adjusted Principal Balance, (x) in the case
of clauses (d), (f), (g), (h), (k) and (m), shall become immediately due and
payable, and (y) in all other cases, upon written notice from Holder shall
become immediately due and payable. It shall be an “Event of Default” under this
Note if:

(a) the Company fails to pay any amount payable hereunder on the date due and
payable;

(b) the Company or Guarantor shall fail to perform or observe any term, covenant
or agreement herein contained, or shall fail to perform or observe any other
covenant contained herein or in any other Loan Document and such failure shall
not be remedied within five (5) Business Days after written notice is sent to
the Company;

(c) an event of default or material breach by the Company, Guarantor or any of
their affiliates under any of the other Loan Documents shall have occurred and
all grace periods, if any, applicable thereto shall have expired;

(d) the Stock Purchase Agreement shall have been terminated.

(e) any representation, warranty, statement, certificate, schedule or report
made herein or in any other Loan Document by or on behalf of the Company or any
of its Subsidiaries or furnished by or on behalf of the Company or any of its
Subsidiaries hereunder or thereunder shall prove to have been false or
misleading in any material respect as of the time made or deemed to have been
made or furnished and if capable of being remedied, the same shall not be
remedied within five (5) Business Days after written notice is sent to the
Company, or, if earlier, the date an officer of the Company obtains actual
knowledge thereof;

(f) there shall have occurred the dissolution, termination of existence of, or
the insolvency of, or the making of an assignment or trust mortgage for the
benefit of creditors by, the Company or any of its Subsidiaries;

(g) the Company or any of its Subsidiaries shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar official of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) take any action
or commence any case or proceeding under any Debtor Relief Law, (v) fail to
contest in a timely or appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
other Debtor Relief Law, (vi) take any action under the laws of its jurisdiction
of incorporation or organization similar to any of the foregoing, or (vii) take
any corporate action for the purpose of effecting any of the foregoing;

 

7



--------------------------------------------------------------------------------

(h) a proceeding or case shall be commenced, without the application or consent
of the Company or any of its Subsidiaries, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets, or (iii) similar relief in respect of it, under
any Debtor Relief Law, and such proceeding or case shall continue undismissed,
or unstayed and in effect, for a period of sixty (60) days; or an order for
relief shall be entered in an involuntary case under such Debtor Relief Law,
against the Company or any of its Subsidiaries or action under the laws of the
jurisdiction of incorporation or organization of the Company or any of its
Subsidiaries, similar to any of the foregoing shall be taken with respect to the
Company or any of its Subsidiaries;

(i) an entry of judgment or award against the Company or any of its Subsidiaries
shall be made (i) which exceeds $100,000 in the aggregate outstanding at any
time, (ii) which has been in force more than sixty (60) days (or, if the
applicable appeal period is shorter, for such shorter period) or on which
execution has been levied, (iii) in respect of which the Company or such
Subsidiary shall not at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which no stay of execution shall have
been obtained pending such appeal or review, and (iv) the judgment or award
shall have arisen out of liabilities not fully covered by insurance unless the
insurer shall have acknowledged in writing that full coverage (subject to any
deductibles applicable thereto) exists with respect to such judgment or award;

(j) the Company or any of its Subsidiaries is enjoined, restrained, or in any
way prevented from conducting all or any material part of its business affairs;

(k) a Change in Control shall occur;

(l) there shall be instituted in any court criminal proceedings against the
Company, any of its Subsidiaries or any officer, director, manager or principal
thereof, or the Company, any of its Subsidiaries or any officer, director,
manager or principal thereof shall be indicted for any crime, in either case for
which a forfeiture of a material portion of the Company’s or any Subsidiary’s
property is a potential penalty or if adversely determined would reasonably be
expected to have a Material Adverse Effect; or

(m)(i) there shall exist an event of default under any other agreement relating
to Debt of the Company or any of its Subsidiaries where the outstanding
principal amount of such Debt is greater than $100,000, and all grace periods,
if any, applicable thereto shall have expired; (ii) the maturity of any such
Debt shall have been accelerated; (iii) without the prior, written approval of
Holder, the Company shall have made any payment with respect to any such Debt
(other than the Existing Loan) more than five (5) Business Days in advance of
its scheduled payment date; or (iv) any “Event of Default” shall have occurred
and be continuing under the Existing Loan.

6. Representations and Warranties of the Company

The Company hereby represents and warrants to the Lender as follows:

(a) Organization and Standing. The Company is duly organized and existing under
the laws of the Bahamas and is in good standing under such laws. The Company has
the requisite power and authority to own and operate its properties and assets,
and to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to do business as a foreign corporation
in each jurisdiction in which the conduct of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect.

 

8



--------------------------------------------------------------------------------

(b) Corporate Power. Each of the Company and the Guarantor have all requisite
corporate power to execute and deliver the Loan Documents and to carry out and
perform their obligations under the terms of the Loan Documents. The Company has
all requisite corporate power to sell and issue this Note. Each of the Loan
Documents constitutes a valid and legally binding obligation of the Company and
the Guarantor, enforceable in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally and to
general equitable principles of law.

(c) No Conflicts. Neither the Company, the Guarantor nor any of their
Subsidiaries is in violation of or default on any term of its certificate of
incorporation or bylaws, or other charter documents, as each is in effect as of
the date hereof (collectively, the “Charter Documents”), or any provision of any
material mortgage, indenture, contract, agreement, instrument, judgment, decree,
order, rule or regulation or other restriction to which the Company, the
Guarantor or such Subsidiary is a party or by which it is bound or of any
material provision of any Law applicable to the Company, the Guarantor or any
such Subsidiary. Each of (A) the execution, delivery and performance by the
Company and the Guarantor of the Loan Documents, (B) the compliance herewith and
therewith, (C) the issuance by the Company of this Note, and (D) the
consummation of the transactions contemplated hereby, in the case of each of the
foregoing clauses (A) through (D), will not result in any violation of or result
in a breach of any of the terms of, or constitute a default under, (i) any
provision of any material Law applicable to the Company, the Guarantor or any of
its Subsidiaries, (ii) the Charter Documents, or (iii) any provision of any
material mortgage, indenture, contract, agreement, instrument, or other
restriction to which the Company, the Guarantor or any of their Subsidiaries is
a party or by which they are bound.

(d) Litigation. There are no actions, suits, investigations or proceedings
pending or actually known to be threatened in writing against or to the
knowledge of the Company affecting the Company or any of its Subsidiaries, or
any properties or rights of the Company or any of its Subsidiaries, by or before
any Governmental Agency which if adversely determined would reasonably be
expected to have a Material Adverse Effect.

(e) Compliance With Laws. The Company and each of its Subsidiaries has conducted
and continues to conduct its business in all material respects in accordance
with all Laws and Orders applicable to the Company and each of its Subsidiaries
or any of their respective properties or assets, and neither the Company nor any
of its Subsidiaries is in violation of any such Law or Order in any material
respect.

(f) Conduct of Business; Absence of Undisclosed Liabilities. The Company and its
Subsidiaries (excluding Oceanica and its Subsidiaries): (x) conduct no business
other than holding equity interests in Oceanica, and (y) have no liabilities or
obligations, contingent or otherwise, other than (i) liabilities set forth on
Schedule 7(a), (ii) obligations under contracts and commitments incurred in the
ordinary course of business, not required by GAAP to be set forth on a
consolidated Balance Sheet, (iii) immaterial fees, costs, and expenses
associated with the maintenance of the existence of such Persons, and
(iv) liabilities under the Loan Documents.

 

9



--------------------------------------------------------------------------------

(g) No Encumbrances. The Company and each of its Subsidiaries (other than
Oceanica and its Subsidiaries) have good and valid title to its properties and
assets, free and clear of any Encumbrance, except for Permitted Encumbrances.

(h) Tax Returns and Taxes. All federal, state and other taxes, assessments and
other governmental charges upon the Company, any of its Subsidiaries or any of
their respective properties which are due and payable or claimed to be due have
been paid to federal, state or local taxing authorities (including, without
limitation, taxes on properties, franchises, licenses, sales and payrolls),
other than any such tax, assessment or charge that is subject to an ongoing bona
fide dispute. All charges, accruals and reserves for taxes reflected in the
Balance Sheet are adequate to cover the tax liabilities of the Company and its
Subsidiaries as of the date(s) thereof. There are no tax liens upon any of the
properties of the Company or any of its Subsidiaries. There are no pending tax
examinations nor have any tax claims been asserted by any taxing authority
against the Company or any of its Subsidiaries, nor is there any basis for any
such claim.

(i) Compliance with OFAC Rules and Regulations. Neither the Company nor any of
its Subsidiaries is (i) an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act, (ii) in violation of the U.S.
Department of the Treasury, Office of Foreign Assets Control (“OFAC”)
regulations, or (iii) a “Sanctioned Person” or a “Sanctioned Entity” as defined
in applicable OFAC regulations.

(j) Use of Proceeds; Solvency. The Company hereby agrees that the money loaned
to the Company hereunder shall be used in compliance with applicable Law. After
giving effect to the loan provided for in this Note and the intended use of
proceeds, the Company will be “solvent” within the meaning of the Bankruptcy
Code.

7. Additional Covenants.

(a) Debt. Neither the Company nor any of its Subsidiaries shall incur, assume or
suffer to exist any Debt other than (i) Debt existing on the date hereof and set
forth on Schedule 7(a), (ii) Debt under this Note, and (iii) other debt owed to
the Lender.

(b) Transactions Outside of the Ordinary Course of Business. Neither the Company
nor any of its Subsidiaries shall (i) permit or suffer any merger,
reorganization, change in senior management or other similar transaction,
(ii) make or agree to make any asset sale or disposition, (iii) acquire all or
any portion of the equity interests or Debt of any Person, (iv) make any advance
or loan to any Person (other than an advance to Guarantor), (v) acquire any
portion of the assets of any Person, and (vi) in the case of the Company and its
Subsidiaries (other than Oceanica and its Subsidiaries) conduct any business
other than holding equity interests in Oceanica and performing their obligations
under the contracts listed on Schedule 7(a) and under the Loan Documents.

(c) Encumbrances. Except for Encumbrances created in accordance with the Debt
existing on the date hereof and set forth on Schedule 7(a), neither the Company
nor any of its Subsidiaries shall permit or suffer to exist any Encumbrance on
any of its properties other than Permitted Encumbrances.

 

10



--------------------------------------------------------------------------------

(d) Restricted Payments.

(i) The Company shall not declare or pay any distribution or make any other
payment on account of its equity interests, purchase, redeem, or otherwise
acquire or retire for value any of its equity interests; and

(ii) neither the Company nor any of its Subsidiaries shall make any payment on
or with respect to, or purchase, redeem, defease or otherwise acquire or retire
for value (including, without limitation, in connection with any merger or
consolidation involving the Company or any of its Subsidiaries) any other Debt,
other than scheduled payments of principal and interest on the Debt listed on
Schedule 7(a).

(e) Notice Requirements. The Company shall notify the Lender in writing,
promptly after any officer of the Company obtains actual knowledge thereof and
with full details, of:

(i) any contingent liability(ies) involving liability in excess of $100,000 with
respect to the Company (a “Material Amount”), which is not covered by insurance;

(ii) any litigation or arbitration or other proceeding pending or commenced
before any Governmental Agency relating to the Company, Oceanica or any of their
respective Subsidiaries;

(iii) the acceleration of the maturity of any Debt of the Company or any of its
Subsidiaries (whether or not disputed);

(iv) the occurrence of a default under any agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries;

(v) any Encumbrance asserted, and any attachment, levy, execution or other legal
process levied against the Collateral or any other material property of the
Company or any of its Subsidiaries; and

(vi) any change in (i) the legal name of the Company or any of its Subsidiaries,
(ii) the address of the chief executive office of the Company or any of its
Subsidiaries, (iii) the jurisdiction of formation of the Company or any of its
Subsidiaries, or (iv) the location of any Collateral or the records of the
Company or any of its Subsidiaries with respect to accounts.

(f) Payment of Taxes and Claims. The Company and each of its Subsidiaries shall
pay each tax or other assessment or governmental charge or levy imposed upon the
Company or any of its Subsidiaries or their respective property prior to the
time when any material penalties or interest (except interest during extensions
of time for filing of tax returns) accrue with respect thereto, as well as any
lawful claim for labor, materials or supplies which if unpaid might become a
lien or charge upon the properties of the Company or any of its Subsidiaries or
any part thereof.

(g) Compliance With Law. The Company and each of its Subsidiaries shall comply
in all material respects with the requirements of all present and future
applicable Laws

 

11



--------------------------------------------------------------------------------

(h) Access to Records. The Lender shall, upon reasonable notice to the Company
and at reasonable times, be provided with access to all tax, financial and other
books and records of, and senior officers of, the Company and each of its
Subsidiaries.

8. Guaranty.

(a) For value received, the Guarantor hereby unconditionally and irrevocably
guarantees to the Lender all Obligations. The Lender may bring a separate action
against the Guarantor for any accrued but unpaid Obligations without making any
demand upon the Company, and without separately proceeding against the Company,
and without pursuing any other remedy.

(b) The Lender shall have the right, without notice to the Guarantor, to:
(i) renew, extend, accelerate, waive, compromise, release, restructure and
otherwise modify, or refuse to modify, the Obligations, the liability of any
Person therefor as principal, guarantor, surety or otherwise, and/or any
security therefor; and (ii) pursue or not pursue, or make elections among, the
Lender’s remedies against any such Persons, even if any rights that the
Guarantor may have, including subrogation, reimbursement, indemnity,
contribution and/or participation in security, are impaired or extinguished. The
Guarantor waives any right or defense that might arise by reason of the Lender’s
exercise of any such rights.

(c) The Guarantor’s liability shall not be affected by any circumstance
constituting legal or equitable discharge of a guarantor or surety other than
payment in full of the Obligations. The Guarantor hereby waives, and agrees not
to exercise, any rights it may have arising from or based on: (i) any right to
require the Lender to proceed against the Company or any other guarantor or
other person, or to pursue any other remedy whatsoever; (ii) any defense based
upon any legal disability of, any discharge or limitation of the liability of,
any restraint or stay applicable to actions against, or the lack of authority or
termination of existence of, the Company or any guarantor or other Person;
(iii) any right of setoff, recoupment or counterclaim; (iv) presentment,
protest, notice of acceptance, notice of protest, notice of dishonor and notice
of any action or inaction; (v) any defense based upon negligence of the Lender,
including any failure to file a claim in any bankruptcy; (vi) all rights of
subrogation, reimbursement, indemnity and/or contribution, and all rights to
enforce any remedy that the Lender may have against the Company or another
Person; and (vii) any defense related to any change in the Person(s) primarily
liable for the Obligations, whether by reason of a change in the structure of
the Company, assumption of the Obligations by another Person, or otherwise. The
Guarantor will not institute, and will cause its affiliates not to institute,
any Proceedings asserting that the guaranty contained in this Section 8 or any
term or condition set forth herein is illegal, invalid or unenforceable in
accordance with its terms.

(d) The Guarantor’s liability shall continue in effect notwithstanding payment
or performance by the Company such that, if any such payment or performance is
avoided or recovered from or returned by the Lender in connection with the
bankruptcy, insolvency or reorganization of the Company or otherwise, the
Guarantor shall remain liable as though such payment or performance had not
occurred. The Lender may elect in its sole discretion whether to contest a
demand or claim that payment or performance should be avoided, recovered or
returned.

 

12



--------------------------------------------------------------------------------

(e) The Guarantor’s obligations under this Section 8 shall not be altered,
limited, stayed or affected by any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation,
or arrangement of the Company, or by any defense the Company may have to the
Obligations by reason of any order, decree, or decision of any court or
administrative body resulting from any such proceeding. Any stay of enforcement
or stay of acceleration of the time for payment of any of the Obligations as
against the Company or any other Person, in bankruptcy or otherwise, shall not
affect the Guarantor’s liability under this Note or the time for performance by
the Guarantor hereunder.

9. Assignment. The rights and obligations of the Company and the Holder of this
Note will be binding upon and inure to the benefit of the successors, assigns,
heirs, administrators and transferees of the parties. Notwithstanding the
foregoing, the Company may not assign, pledge or otherwise transfer this Note
without the prior written consent of the Holder.

10. Waivers. Other than as set forth herein, the Company hereby irrevocably
waives notice of intent to demand, presentment for payment, notice of
nonpayment, protest, notice of set off, notice of protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices in
connection with the delivery, acceptance, collection and/or enforcement of this
Note.

11. Waiver and Amendment. No provision of this outstanding Note shall be waived
or modified without the written consent of the Company and the Holder.

12. Exculpation. Notwithstanding anything to the contrary contained in this
Note, neither Lender nor any present or future shareholder, director, officer or
partner of Lender or of any entity which is now or hereafter a shareholder,
director, officer or partner of Lender, shall have any personal liability,
directly or indirectly, under or in connection with this Note or any agreement
made or entered into under or in connection with the provisions of this Note, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Company hereby forever and irrevocably waives
and releases any and all such personal liability. The limitation of liability
provided in this paragraph is in addition to, and not in limitation of, any
limitation on liability applicable to Lender provided by law or by any other
contract, agreement or instrument.

13. Lost Documents. Upon receipt by the Company of evidence and indemnity
satisfactory to it of the loss, theft, destruction or mutilation of, and upon
surrender and cancellation of this Note, if mutilated, the Company will make and
deliver in lieu of this Note a new note of the same series and of like tenor and
unpaid principal amount and dated as of the date to which interest, if any, has
been paid on the unpaid principal amount of this Note.

14. Severability. If any provision of this Note becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Note, and such court will replace such illegal, void
or unenforceable provision of this Note with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision. The balance of this
Note shall be enforceable in accordance with its terms.

 

13



--------------------------------------------------------------------------------

15. Counterparts. This Note may be executed in any number of counterparts, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

16. Costs. If, and as often as, this Note is referred to an attorney for the
collection of any sum payable hereunder, or to defend or enforce any of Lender’s
rights hereunder, or to commence an action, cross-claim, third-party claim or
counterclaim by Lender against the Company relating to this Note, the Company
agrees to pay to Lender all reasonable out-of-pocket third-party costs incurred
in connection therewith including reasonable and documented attorneys’ fees
(including such fees incurred in appellate, bankruptcy or insolvency
proceedings), with or without the institution of any action or proceeding, and
in addition all documented costs, disbursements and allowances provided by law.

17. Sole and Absolute Discretion. Any option, consent, approval, discretion or
similar right of Lender set forth in this Note may be exercised by Lender in its
sole discretion, unless the provisions of this Note or the other Loan Documents
specifically require such option, consent, approval, discretion or similar right
to be exercised in Lender’s reasonable discretion.

18. Loan Documents. The parties hereto are entitled to all of the benefits, and
subject to all of the limitations, provided in the Loan Documents, which are
hereby incorporated herein by reference as though set forth herein in their
entirety.

19. Marshaling. Lender shall not be required to marshal any present or future
security for the Obligations, or to resort to such security or guarantees in any
particular order. To the extent that it lawfully may, the Company hereby agrees
that it will not invoke any law that might cause delay in or impede the
enforcement of the rights of Lender under this Note or under any other
instrument evidencing any of the Obligations or pursuant to which any of the
Obligations were issued or by which any of the Obligations are secured or
guaranteed, and to the fullest extent it lawfully may, the Company irrevocably
waives the benefits of all such laws.

20. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial, Etc.

(a) Governing Law. This Note, and all claims arising out of or relating to it,
shall be governed by and construed in accordance with the laws of the State of
New York, excluding that body of law relating to conflict of laws.

(b) SUBMISSION TO JURISDICTION/SERVICE OF PROCESS. THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN NEW YORK, NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS NOTE, THE SUBJECT MATTER
HEREOF, ANY OTHER LOAN DOCUMENT AND THE SUBJECT MATTER THEREOF. THE COMPANY TO
THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS NOTE, THE SUBJECT MATTER HEREOF,
THE OTHER LOAN DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT
BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH
ACTION, SUIT OR PROCEEDING INSTITUTED BY A LENDER IN STATE COURT TO FEDERAL
COURT, OR TO REMAND AN ACTION INSTITUTED IN FEDERAL COURT TO STATE COURT AND
(C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER. THE COMPANY AGREES THAT ITS SUBMISSION TO
JURISDICTION IS MADE FOR THE EXPRESS BENEFIT OF LENDER. FINAL JUDGMENT AGAINST
THE COMPANY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY
BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE COMPANY THEREIN
DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION.

 

14



--------------------------------------------------------------------------------

(c) WAIVER WITH RESPECT TO DAMAGES. THE COMPANY ACKNOWLEDGES THAT LENDER DOES
NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, THE COMPANY
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR THE OTHER LOAN DOCUMENTS. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL NOT ASSERT, AND THE
COMPANY HEREBY WAIVES, ANY CLAIMS AGAINST LENDER, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
NOTE, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY
OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(d) WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE LENDER. THE
COMPANY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO
DISBURSE THE MONEY EVIDENCED BY THIS NOTE AND TO ENTER INTO THE OTHER LOAN
DOCUMENTS.

21. Release. In consideration of, among other things, Lender’s execution and
delivery of this Note, concurrently with the advancement of any Loan by Lender,
the Company, the Company’s equityholders and residual claimants and the
Guarantor, on behalf of itself and the respective successors and assigns of each
(collectively, the “Releasors”), hereby forever agrees and covenants not to sue
or prosecute against the Releasees (defined below) and hereby forever waives,
releases and discharges each Releasee from, any and all claims (including,
without limitation, cross-claims, counterclaims, rights of set-off and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential and punitive damages,
demands, agreements, bonds, bills, specialties, covenants, controversies, torts,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever (collectively, the “Claims”), that such Releasor now has or hereafter
may have, of whatsoever nature and kind, whether known or unknown, whether
arising at law or in equity, against Lender in any capacity and its shareholders
and “controlling persons” (within the meaning of the federal securities laws),
and their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys, advisors, auditors, affiliates,
consultants and other representatives of each of the foregoing (collectively,
the “Releasees”), based in whole or in part on facts whether or not now known,
existing on or before the date of the most recent advance of Loans hereunder,
that relate to, arise out of or otherwise are in connection with this Note or
any transactions contemplated hereby or any acts or omissions in connection
therewith or the negotiation thereof, provided, however, that the foregoing
shall not release Lender from the express obligations under this Note. The
provisions of this Section 21 shall survive the repayment of this Note.

[Remainder of Page Intentionally Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the day
and year as first written above.

 

ODYSSEY MARINE ENTERPRISES, LTD. By:   /s/ Mark D. Gordon Name:   Mark D. Gordon
Title:   Vice President and Director   Address:  

c/o Odyssey Marine Exploration, Inc.

5215 W. Laurel St., Suite 210

Tampa, FL 33607

ODYSSEY MARINE EXPLORATION, INC. By:   /s/ Mark D. Gordon Name:   Mark D. Gordon
Title:   Vice President and Chief Executive Officer   Address:  

5215 W. Laurel St., Suite 210

Tampa, FL 33607

ACCEPTED AND AGREED TO:

EPSILON ACQUISITIONS LLC

 

By:   /s/ Alonso Ancira Name:   Alonso Ancira Title:   Managing Member  
Address:  

c/o Altos Hornos de Mexico S.A.B. de C.V.

Campos Eliseos No. 29

11580 Mexico D.F.

Mexico

[Signature Page to A&R Convertible Promissory Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Loan No.

  

Amount

of Loan

  

Amount of

Principal

Paid

  

Unpaid

Principal

Balance

  

Notation Made

By

March 31, 2016

   1    $1,500,000    $0    $1,500,000   

March 31, 2016

   2 (expenses)    $50,000    $0    $1,550,000   

April 29, 2016

   3    $1,500,000    $0    $3,050,000   

September     , 2016

   4       $0    $6,050,000   



--------------------------------------------------------------------------------

Schedule 7(a)

Existing Debt

 

1. Promissory Note, dated as of March 11, 2015, by and among Minera del Norte
S.A de C.V., Odyssey Marine Enterprises, Ltd. and Odyssey Marine Exploration,
Inc.

 

2. Pledge Agreement, dated as of March 11, 2015, by and among Minera del Norte
S.A de C.V., Odyssey Marine Enterprises, Ltd. and Oceanica Resources S. de R.L.

 

3. Convertible Promissory Note, dated as of April 15, 2016, by and between
Odyssey Marine Exploration, Inc. and Monaco Financial LLC.

 

4. Loan and Security Agreement, dated as of April 15, 2016, by and between
Odyssey Marine Exploration, Inc. and Monaco Financial LLC.

[Signature Page to A&R Convertible Promissory Note]